                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    RHONDA FLEMING,

                        Plaintiff,

    v.                                                           Civil Action No.
                                                           1:15-cv-01135 (EGS/GMH)
    MEDICARE FREEDOM OF
    INFORMATION GROUP, et al.

                        Defendants.



                          MEMORANDUM OPINION AND ORDER

         In this long-running case under the Freedom of Information Act (“FOIA”), the undersigned

filed a Report and Recommendation on Defendants’ motion for summary judgment on April 4,

2019, that recommended granting the motion in large part and denying it on two very narrow

grounds: Defendants had not shown that certain requested personnel records were not in its custody

or control and they had not adequately established that certain identificatory numbers in a spread-

sheet of Medicare claims that it had produced were properly redacted under Exemption 6. ECF

No. 184 at 14–16, 23–26. Judge Sullivan adopted that Report and Recommendation on June 13,

2019, and set a due date for the filing of a further motion for summary judgment. ECF No. 186.

Defendants timely filed that motion on July 29, 2019. ECF No. 187. Plaintiff, who proceeds pro

se, filed on August 26, 2019—two days before her opposition to Defendants’ pending motion for

summary judgment was due—a motion requesting discovery as well as an extension of time to file

“objections” (by which she presumably means her opposition to Defendants’ summary judgment

motion). ECF No. 189. It is that motion of Plaintiff’s that is currently before the Court.
       First, Plaintiff, a prolific filer of non-meritorious requests, must seek permission to seek

permission before she files motions in this case—a requirement of which she has been reminded

numerous times. See, e.g., Fleming v. Medicare Freedom of Information Grp., No. 15-cv-1135,

2019 WL 24062814, at *1 (D.D.C. June 13, 2019) (noting that “[b]ecause [Plaintiff] is a prolific

filer,” the Court in September 2016 “required her to obtain permission before making new filings

in this case”); Fleming v. Medicare Freedom of Information Grp., No. 15-cv-1135, 2018 WL

3549791, at *2 (D.D.C. July 24, 2018) (“Plaintiff has been a prolific and duplicative filer, which

resulted in an order dated September 1, 2016, requiring her to seek permission from the Court

before filing motions in this case . . . .”); Fleming v. Medicare Freedom of Information Grp., No.

15-cv-1135, 2018 WL 8577960, at *2 (D.D.C. July 24, 2018) (same); Fleming v. Medicare Free-

dom of Info. Grp., 310 F. Supp. 3d 50, 52 (D.D.C. 2018) (“On September 1, 2016, after Plaintiff

had filed nearly twenty motions in just over one year, the Honorable Alan Kay, United States

Magistrate Judge, ordered Plaintiff to ‘refrain from filing any additional motions without prior

permission’ from the Court.”); see also ECF No. 147 at 1 (“[P]ursuant to an order entered in this

case on September 1, 2016, Plaintiff must seek permission from the Court before filing motions in

this case.”). She has not done so here, so the motion “may be denied on that basis alone.” Fleming,

310 F. Supp. 3d at 52.

       Second, this is Plaintiff’s seventh motion seeking discovery in this case. The previous six

have all been denied. See Fleming, 2018 WL 3549791, at *2 (“Plaintiff has filed six motions for

discovery or evidentiary hearings, all of which were denied by the Court.” (citing ECF Nos. 4, 41,

58, 68, 88, 119)). “[B]ecause the Court has denied nearly identical motions in the past, and Plain-

tiff asserts no new factual allegations or legal arguments in support” of her present motion for

discovery, the motion will also be denied. Id.



                                                 2
        Third, the request for discovery “will be denied because the arguments she presents are not

meritorious.” Id. at *3. “[D]iscovery . . . is rarely granted in FOIA cases and Plaintiff has not

adequately shown that Defendants have acted in bad faith such that granting discovery would be

justified here.” Id. (citing Voinche v. FBI, 412 F. Supp. 2d 60, 71–72 (D.D.C. 2006)). Moreover,

the discovery she seeks—information that “reasonably details the exact dollar amount of the [Med-

icare] claims” that formed the basis for Plaintiff’s conviction for Medicare-related health care fraud

and related offenses, see, e.g., Fleming, 310 F Supp. 3d at 51—has nothing to do with the two

tightly circumscribed issues still alive in the case, which concern (1) whether Defendants have

possession, custody, or control over certain personnel records and (2) the propriety of Defendants’

invocation of Exemption 6 over certain identification numbers redacted from a spreadsheet of

Medicare claims Defendants provided to Plaintiff in response to her FIOA requests.

                                          CONCLUSION

        For the foregoing reasons, it is hereby

        ORDERED that Plaintiff’s motion for discovery and an extension of time (ECF No. 189)

is DENIED as to the request for discovery. It is further

        ORDERED that the motion is GRANTED to the extent that it seeks an extension of time

to file an opposition to Defendants’ pending motion for summary judgment. It is further

        ORDERED that Plaintiff’s opposition to Defendants’ motion for summary judgment

and/or cross motion for summary judgment shall be filed on or before September 30, 2019. Plain-

tiff is directed to the notice included in Defendants’ motion regarding the requirements to oppose

a motion for summary judgment. ECF No. 187 at 2; see also Neal v. Kelly, 963 F.2d 453 (D.C.

Cir. 1992). It is further




                                                  3
        ORDERED that Defendants’ reply in further support of their motion for summary judg-

ment and/or opposition to Plaintiff’s cross motion shall be filed on or before October 14, 2019. It

is further

        ORDERED that Plaintiff’s reply in further support of her cross motion, if any, shall be

filed on or before October 28, 2019.

        Defendants are reminded that, pursuant to an order entered on October 17, 2018, they must

serve all submissions in this case, other than authorized ex parte submissions, on Plaintiff at her

address of record by certified mail. ECF No. 173.



        SO ORDERED.                                                    Digitally signed by G.
                                                                       Michael Harvey
        Date: August 29, 2019                                          Date: 2019.08.29
                                                     ___________________________________
                                                                       11:16:03 -04'00'
                                                     G. MICHAEL HARVEY
                                                     UNITED STATES MAGISTRATE JUDGE




                                                4
